Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/22/2022 has been entered. 
Claims 3, 15 and 25 – 44 are cancelled.
Claims 1, 23 – 24 and 45 are amended.
Claims 1 – 2, 4 – 14, 16 – 24 and 45 are pending.


Response to Arguments
Applicant’s arguments with respect to claims 1, 23, 24 and 45 have been considered but are moot because the new ground of rejection does not rely on reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

The new reference KWAK discloses a plurality of DMRS structures, which are divided into a front-loaded DMRS and an extended or additional DMRS (¶ [0283]), wherein the additional DMRS is transmitted after the front-loaded DRMS in a slot, since, the front-loaded DRMS has difficulty in accurately estimating a channel and it is not possible to correct a frequency offset with the front-loaded DMRS alone (¶ [0288]). KWAK further teaches that if an additional DMRS is transmitted in the transmission slot, a DMRS pattern is repeated after the front-loaded DMRS. Here, the DMRS pattern of the additional DMRS is repetition of the front-loaded DMRS and the additional DMRS is transmitted after the front-loaded DRMS in the slot. Therefore, the additional DMRS depends on the front loaded DMRS. Accordingly, the additional DMRS resource is based on the front-loaded DMRS resource. Therefore, combination of XIE, KIM and KWAK teaches all the limitations in the currently amended independent claims 1, 23, 24 and 45. Accordingly, examiner respectfully disagrees with all the arguments filed by the applicant. Arguments/ remarks are replied in detailed in the rejection section.
Finally, examiner would like to add additional reference that also teaches an additional DMRS resource based on a front-loaded DMRS resource (US 2019/0349023 A1). 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 9, 23 – 24 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over XIE et al. (XIE hereinafter referred to XIE) (US 2019/0312703 A1) in view of KIM et al. (KIM hereinafter referred to KIM) (US 2020/0296747 A1) (relied on filing date of US Provisional application no. 62/519798 that provides support of all citation) and further in view of KWAK et al. (KWAK hereinafter referred to KWAK) (US 2020/0127786 A1).


(Currently Amended) Regarding claim 1, XIE teaches a method (Title, Reference signal sending and receiving method, access network device, and terminal device) for demodulation reference signal (DMRS) transmission (Abstract, determining, by an access network device, a demodulation reference signal DMRS pattern corresponding to an antenna port), the method comprising: 
determining a plurality of DMRS resources for at least one antenna port (Fig.3, block 110. [0056], An access network device determines a DMRS pattern corresponding to an antenna port. [0057], The DMRS pattern is used to indicate distribution of a time-frequency resource for sending a DMRS, and the access network device and a terminal device determines, based on the DMRS pattern, the time-frequency resource for transmitting the DMRS. [0061], the access network device determines that a DMRS pattern including a relatively large quantity of time-frequency resources is the DMRS pattern corresponding to the antenna port. Therefore, the DMRS pattern corresponding to an antenna port is a DMRS resource for at least one antenna port) of a user equipment (UE) ([0050], A terminal device of this application is a user equipment (UE); [0063], When determining the DMRS pattern, the access network device first selects one from the plurality of correspondences, and then determine, based on the selected correspondence, the DMRS pattern corresponding to the antenna port. Therefore, a plurality of DMRS resources are determined); and 
indicating the plurality of DMRS resources for the at least one antenna port to the UE (Fig.3, block 120. [0069], The access network device sends first indication information to a terminal device, where the first indication information indicates the DMRS pattern corresponding to the antenna port; [0074], the first indication information is used to specifically indicate an index of the DMRS pattern corresponding to the antenna port in a plurality of DMRS patterns. Therefore, a plurality of DMRS resources for the at least one antenna port is indicated to the UE).
XIE does not specifically teach
wherein the plurality of DMRS resources comprises a front-loaded DMRS resource and an additional DMRS resource; 
determining a number of symbols for carrying the front-loaded DMRS resource in a time domain; and 
indicating the determined number of symbols for carrying the front-loaded DMRS resources to the UE.
However, KIM teaches (Title, Method and apparatus for transmitting DM-RS for broadcast data in next generation communication system)
[0070], it is preferable that the eNB always transmits front loaded DM-RS and additional DM-RS); 
determining a number of symbols for carrying the front-loaded DMRS resource in a time domain ([0074], number of front loaded DM-RS symbols depending on the slot type; maximum L2, M2 and N2 front loaded DM-RS symbols are configured for each of mini slot, 7 OFDM symbols (OS) slot and 14 OS slot. For example, L2=0, M2=1, and N2=1 are configured. Here, slot is considered as a time domain; therefore, a number of symbols for carrying the front-loaded DMRS resource in a time domain is determined); and 
indicating the determined number of symbols for carrying the front-loaded DMRS resources to the UE ([0074], eNB indicates, to the UE, the number of front loaded DM-RS OS within the above range in accordance with the slot type).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified XIE as mentioned above and further incorporate the teaching of KIM. The motivation for doing so would have been to provide a method for transmitting efficiently a demodulation reference signal (DM-RS) for broadcast data in a next generation communication system (KIM, [0001] and [0014]).
The combination of XIE and KIM does not specifically teach
the additional DMRS resource is based on the front-loaded DMRS resource.
[0007], a method of generating a DMRS sequence reflecting various considerations of a 5G wireless communication system, a method of mapping a DMRS sequence)
wherein the plurality of DMRS resources comprises a front-loaded DMRS resource and an additional DMRS resource ([0283], In the 5G communication system, a plurality of DMRS structures are configured; the configurable DMRS structures are divided into a front-loaded DMRS and an extended or additional DMRS), and the additional DMRS resource is based on the front-loaded DMRS resource ([0288], The front-loaded DRMS has difficulty in accurately estimating a channel since it is not possible to track a channel rapidly varying on the time in a high Doppler state. Further, it is not possible to correct a frequency offset with the front-loaded DMRS alone. Accordingly, it is required to transmit an additional DMRS after the front-loaded DRMS in the slot. [0349], If an additional DMRS is transmitted in the transmission slot, a DMRS pattern is repeated after the front-loaded DMRS. Here, the DMRS pattern of the additional DMRS is repetition of the front-loaded DMRS and the additional DMRS is transmitted after the front-loaded DRMS in the slot. Therefore, the additional DMRS depends on the front loaded DMRS. Accordingly, the additional DMRS resource is based on the front-loaded DMRS resource).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of XIE and KIM as mentioned above and further incorporate the teaching of KWAK. The motivation KWAK, [0013]).
 
(Previously Presented) Regarding claim 9, combination of XIE, KIM and KWAK teaches all the features with respect to claim 1 as outlined above.
XIE does not specifically teach
wherein the DMRS resources are indicated to the UE via downlink control information (DCI).
However, KIM teaches 
wherein the DMRS resources are indicated to the UE via downlink control information (DCI) ([0038], The DCI includes control information such as resource allocation information for the UE; [0081], DM-RS configuration information on the broadcast PDSCH is delivered through B-DCI; DM-RS configuration information on the unicast PDSCH is delivered to the UE through normal DCI. Therefore, the DMRS resources are indicated to the UE via DCI).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of XIE, KIM and KWAK as mentioned in claim 1 and further incorporate the teaching of KIM. The motivation for doing so would have been to provide a method for transmitting efficiently a demodulation reference signal (DM-RS) for broadcast data in a next generation communication system (KIM, [0001] and [0014]).

(Currently Amended) Regarding claim 23, XIE teaches an apparatus (Title, Reference signal sending and receiving method, access network device, and terminal device. Fig.11, access network device 1100) for demodulation reference signal (DMRS) transmission (Abstract, determining, by an access network device, a demodulation reference signal DMRS pattern corresponding to an antenna port), the apparatus comprising: 
a memory (Fig.11 and [0127], memory 1110); and 
a processor (Fig.11 and [0127], processor 1130) coupled to the memory and configured to ([0129], processor 1120 is configured to execute the instruction stored in the memory 1110):
determine a plurality of DMRS resources for at least one antenna port (Fig.3, block 110. [0056], An access network device determines a DMRS pattern corresponding to an antenna port. [0057], The DMRS pattern is used to indicate distribution of a time-frequency resource for sending a DMRS, and the access network device and a terminal device determines, based on the DMRS pattern, the time-frequency resource for transmitting the DMRS. [0061], the access network device determines that a DMRS pattern including a relatively large quantity of time-frequency resources is the DMRS pattern corresponding to the antenna port. Therefore, the DMRS pattern corresponding to an antenna port is a DMRS resource for at least one antenna port) of a user equipment (UE) ([0050], A terminal device of this application is a user equipment (UE); [0063], When determining the DMRS pattern, the access network device first selects one from the plurality of correspondences, and then determine, based on the selected correspondence, the DMRS pattern corresponding to the antenna port. Therefore, a plurality of DMRS resources are determined); and 
indicate the plurality of DMRS resources for the at least one antenna port to the UE (Fig.3, block 120. [0069], The access network device sends first indication information to a terminal device, where the first indication information indicates the DMRS pattern corresponding to the antenna port; [0074], the first indication information is used to specifically indicate an index of the DMRS pattern corresponding to the antenna port in a plurality of DMRS patterns. Therefore, a plurality of DMRS resources for the at least one antenna port is indicated to the UE).
XIE does not specifically teach
wherein the plurality of DMRS resources comprises a front-loaded DMRS resource and an additional DMRS resource; 
determine a number of symbols for carrying the front-loaded DMRS resource in a time domain; and 
indicate the determined number of symbols for carrying the front-loaded DMRS resources to the UE.
However, KIM teaches (Title, Method and apparatus for transmitting DM-RS for broadcast data in next generation communication system)
wherein the plurality of DMRS resources comprises a front-loaded DMRS resource and an additional DMRS resource ([0070], it is preferable that the eNB always transmits front loaded DM-RS and additional DM-RS); 
[0074], number of front loaded DM-RS symbols depending on the slot type; maximum L2, M2 and N2 front loaded DM-RS symbols are configured for each of mini slot, 7 OFDM symbols (OS) slot and 14 OS slot. For example, L2=0, M2=1, and N2=1 are configured. Here, slot is considered as a time domain; therefore, a number of symbols for carrying the front-loaded DMRS resource in a time domain is determined); and 
indicate the determined number of symbols for carrying the front-loaded DMRS resources to the UE ([0074], eNB indicates, to the UE, the number of front loaded DM-RS OS within the above range in accordance with the slot type).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified XIE as mentioned above and further incorporate the teaching of KIM. The motivation for doing so would have been to provide a method for transmitting efficiently a demodulation reference signal (DM-RS) for broadcast data in a next generation communication system (KIM, [0001] and [0014]).
The combination of XIE and KIM does not specifically teach
the additional DMRS resource is based on the front-loaded DMRS resource.
However, KWAK teaches ([0007], a method of generating a DMRS sequence reflecting various considerations of a 5G wireless communication system, a method of mapping a DMRS sequence)
[0283], In the 5G communication system, a plurality of DMRS structures are configured; the configurable DMRS structures are divided into a front-loaded DMRS and an extended or additional DMRS), and the additional DMRS resource is based on the front-loaded DMRS resource ([0288], The front-loaded DRMS has difficulty in accurately estimating a channel since it is not possible to track a channel rapidly varying on the time in a high Doppler state. Further, it is not possible to correct a frequency offset with the front-loaded DMRS alone. Accordingly, it is required to transmit an additional DMRS after the front-loaded DRMS in the slot. [0349], If an additional DMRS is transmitted in the transmission slot, a DMRS pattern is repeated after the front-loaded DMRS. Here, the DMRS pattern of the additional DMRS is repetition of the front-loaded DMRS and the additional DMRS is transmitted after the front-loaded DRMS in the slot. Therefore, the additional DMRS depends on the front loaded DMRS. Accordingly, the additional DMRS resource is based on the front-loaded DMRS resource).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of XIE and KIM as mentioned above and further incorporate the teaching of KWAK. The motivation for doing so would have been to provide a method for effectively demodulate a signal and efficiently use radio resources through various DMRS structures (KWAK, [0013]).

(Currently Amended) Regarding claim 24, XIE teaches a method (Title, Reference signal sending and receiving method, access network device, and terminal device) for demodulation reference signal (DMRS) transmission (Abstract, determining, by an access network device, a demodulation reference signal DMRS pattern corresponding to an antenna port), the method comprising: 
receiving information indicating a plurality of DMRS resources for an antenna port (Fig.3, block 110. [0056], An access network device determines a DMRS pattern corresponding to an antenna port. [0057], The DMRS pattern is used to indicate distribution of a time-frequency resource for sending a DMRS, and the access network device and a terminal device determines, based on the DMRS pattern, the time-frequency resource for transmitting the DMRS. [0061], the access network device determines that a DMRS pattern including a relatively large quantity of time-frequency resources is the DMRS pattern corresponding to the antenna port. Therefore, the DMRS pattern corresponding to an antenna port is a DMRS resource an antenna port) of a user equipment (UE) ([0050], A terminal device of this application is a user equipment (UE); [0063], When determining the DMRS pattern, the access network device first selects one from the plurality of correspondences, and then determine, based on the selected correspondence, the DMRS pattern corresponding to the antenna port. Therefore, a plurality of DMRS resources are received by the UE); and 
receiving the plurality of DMRS resources for the antenna port of the UE based on indicated information (Fig.3, block 120. [0069], The access network device sends first indication information to a terminal device, where the first indication information indicates the DMRS pattern corresponding to the antenna port; [0074], the first indication information is used to specifically indicate an index of the DMRS pattern corresponding to the antenna port in a plurality of DMRS patterns. Therefore, a plurality of DMRS resources for the antenna port is indicated to the UE).
XIE does not specifically teach
wherein the plurality of DMRS resources comprises a front-loaded DMRS resource that is carried in a time domain in a determined number of symbols and an additional DMRS resource. 
However, KIM teaches (Title, Method and apparatus for transmitting DM-RS for broadcast data in next generation communication system)
wherein the plurality of DMRS resources comprises a front-loaded DMRS resource that is carried in a time domain in a determined number of symbols ([0074], number of front loaded DM-RS symbols depending on the slot type; maximum L2, M2 and N2 front loaded DM-RS symbols are configured for each of mini slot, 7 OFDM symbols (OS) slot and 14 OS slot. For example, L2=0, M2=1, and N2=1 are configured. Here, slot is considered as a time domain; therefore, a number of symbols for carrying the front-loaded DMRS resource in a time domain is determined) and an additional DMRS resource ([0070], it is preferable that the eNB always transmits front loaded DM-RS and additional DM-RS); and 
receiving the plurality of DMRS resources based on indicated information ([0073], eNB indicates, to the UE, the number of additional DM-RSs OS within the range in accordance with the slot type; [0074], eNB indicates, to the UE, the number of front loaded DM-RS OS within the range in accordance with the slot type).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified XIE as mentioned above and further incorporate the teaching of KIM. The motivation for doing so would have been to provide a method for transmitting efficiently a demodulation reference signal (DM-RS) for broadcast data in a next generation communication system (KIM, [0001] and [0014]).
The combination of XIE and KIM does not specifically teach
the additional DMRS resource is based on the front-loaded DMRS resource.
However, KWAK teaches ([0007], a method of generating a DMRS sequence reflecting various considerations of a 5G wireless communication system, a method of mapping a DMRS sequence)
wherein the plurality of DMRS resources comprises at least a front-loaded DMRS resource and an additional DMRS resource ([0283], In the 5G communication system, a plurality of DMRS structures are configured; the configurable DMRS structures are divided into a front-loaded DMRS and an extended or additional DMRS), and the additional DMRS resource is based on the front-loaded DMRS resource ([0288], The front-loaded DRMS has difficulty in accurately estimating a channel since it is not possible to track a channel rapidly varying on the time in a high Doppler state. Further, it is not possible to correct a frequency offset with the front-loaded DMRS alone. Accordingly, it is required to transmit an additional DMRS after the front-loaded DRMS in the slot. [0349], If an additional DMRS is transmitted in the transmission slot, a DMRS pattern is repeated after the front-loaded DMRS. Here, the DMRS pattern of the additional DMRS is repetition of the front-loaded DMRS and the additional DMRS is transmitted after the front-loaded DRMS in the slot. Therefore, the additional DMRS depends on the front loaded DMRS. Accordingly, the additional DMRS resource is based on the front-loaded DMRS resource).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of XIE and KIM as mentioned above and further incorporate the teaching of KWAK. The motivation for doing so would have been to provide a method for effectively demodulate a signal and efficiently use radio resources through various DMRS structures (KWAK, [0013]).

(Currently Amended) Regarding claim 45, XIE teaches an apparatus (Title, Reference signal sending and receiving method, access network device, and terminal device. Fig.12, terminal device 1200) for demodulation reference signal (DMRS) transmission (Abstract, determining, by an access network device, a demodulation reference signal DMRS pattern corresponding to an antenna port), the apparatus comprising: 
a memory (Fig.12 and [0139], memory 1210); and 
a processor (Fig.12 and [0139. processor 1230) coupled to the memory and configured to ([0142], processor 1230 is configured to execute the instruction stored in the memory 1210):
Fig.3, block 110. [0056], An access network device determines a DMRS pattern corresponding to an antenna port. [0057], The DMRS pattern is used to indicate distribution of a time-frequency resource for sending a DMRS, and the access network device and a terminal device determines, based on the DMRS pattern, the time-frequency resource for transmitting the DMRS. [0061], the access network device determines that a DMRS pattern including a relatively large quantity of time-frequency resources is the DMRS pattern corresponding to the antenna port. Therefore, the DMRS pattern corresponding to an antenna port is a DMRS resource an antenna port) of a user equipment (UE) ([0050], A terminal device of this application is a user equipment (UE); [0063], When determining the DMRS pattern, the access network device first selects one from the plurality of correspondences, and then determine, based on the selected correspondence, the DMRS pattern corresponding to the antenna port. Therefore, a plurality of DMRS resources are received by the UE); and 
receive the plurality of DMRS resources for the antenna port of the UE based on indicated information (Fig.3, block 120. [0069], The access network device sends first indication information to a terminal device, where the first indication information indicates the DMRS pattern corresponding to the antenna port; [0074], the first indication information is used to specifically indicate an index of the DMRS pattern corresponding to the antenna port in a plurality of DMRS patterns. Therefore, a plurality of DMRS resources for the antenna port is indicated to the UE).
XIE does not specifically teach
wherein the plurality of DMRS resources comprises a front-loaded DMRS resource that is carried in a time domain in a determined number of symbols and an additional DMRS resource. 
However, KIM teaches (Title, Method and apparatus for transmitting DM-RS for broadcast data in next generation communication system)
wherein the plurality of DMRS resources comprises a front-loaded DMRS resource that is carried in a time domain in a determined number of symbols ([0074], number of front loaded DM-RS symbols depending on the slot type; maximum L2, M2 and N2 front loaded DM-RS symbols are configured for each of mini slot, 7 OFDM symbols (OS) slot and 14 OS slot. For example, L2=0, M2=1, and N2=1 are configured. Here, slot is considered as a time domain; therefore, a number of symbols for carrying the front-loaded DMRS resource in a time domain is determined) and an additional DMRS resource ([0070], it is preferable that the eNB always transmits front loaded DM-RS and additional DM-RS); and 
receive the plurality of DMRS resources based on indicated information ([0073], eNB indicates, to the UE, the number of additional DM-RSs OS within the range in accordance with the slot type; [0074], eNB indicates, to the UE, the number of front loaded DM-RS OS within the range in accordance with the slot type).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified XIE as mentioned KIM, [0001] and [0014]).
The combination of XIE and KIM does not specifically teach
the additional DMRS resource is based on the front-loaded DMRS resource.
However, KWAK teaches ([0007], a method of generating a DMRS sequence reflecting various considerations of a 5G wireless communication system, a method of mapping a DMRS sequence)
wherein the plurality of DMRS resources comprises at least a front-loaded DMRS resource and an additional DMRS resource ([0283], In the 5G communication system, a plurality of DMRS structures are configured; the configurable DMRS structures are divided into a front-loaded DMRS and an extended or additional DMRS), and the additional DMRS resource is based on the front-loaded DMRS resource ([0288], The front-loaded DRMS has difficulty in accurately estimating a channel since it is not possible to track a channel rapidly varying on the time in a high Doppler state. Further, it is not possible to correct a frequency offset with the front-loaded DMRS alone. Accordingly, it is required to transmit an additional DMRS after the front-loaded DRMS in the slot. [0349], If an additional DMRS is transmitted in the transmission slot, a DMRS pattern is repeated after the front-loaded DMRS. Here, the DMRS pattern of the additional DMRS is repetition of the front-loaded DMRS and the additional DMRS is transmitted after the front-loaded DRMS in the slot. Therefore, the additional DMRS depends on the front loaded DMRS. Accordingly, the additional DMRS resource is based on the front-loaded DMRS resource).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of XIE and KIM as mentioned above and further incorporate the teaching of KWAK. The motivation for doing so would have been to provide a method for effectively demodulate a signal and efficiently use radio resources through various DMRS structures (KWAK, [0013]).

Claims 2, 4, 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over XIE, KIM and KWAK in view of PARK et al. (PARK hereinafter referred to PARK) (US 2021/0185706 A1).

(Previously Presented) Regarding claim 2, combination of XIE, KIM and KWAK teaches all the features with respect to claim 1 as outlined above.
combination of XIE, KIM and KWAK does not specifically teach
wherein the DMRS resources are selected from a DMRS mapping table, and the DMRS mapping table is generated by a plurality of domain resources combined in at least one priority order.
However, PARK teaches (Title, Method for transmitting and receiving uplink demodulation reference signal in wireless communication system, and apparatus therefor)
wherein the DMRS resources are selected from a DMRS mapping table ([0428], Table 11 illustrates a mapping relationship between a cyclic shift field, a factor for determining a cyclic shift value applied to a DMRS, OCC and an indicator for determining a mapping resource of the DMRS sequence. Here, Table 11 is considered as a DMRS mapping table), and the DMRS mapping table is generated by a plurality of domain resources combined in at least one priority order ([0407], a specific rule which determines a mapping order among DMRS sequence to be concatenated is defined or configured for the UE; a sequence having a long length is mapped first to a lower PRB region, or a sequence having a short length is mapped first to a lower PRB region. The aforementioned priority is configured beforehand. Here, mapping of DMRS resource (i.e. PRBs) with DMRS sequence is based on a priority order).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of XIE, KIM and KWAK as mentioned in claim 1 and further incorporate the teaching of PARK. The motivation for doing so would have been to provide a method for generating/mapping an uplink DMRS sequence, in which orthogonality is ensured for a larger number of uplink DMRSs compared with the prior art, and thereby flexibility is ensured for UL MU-MIMO scheduling (PARK, [0005] and [0024]).

(Previously Presented) Regarding claim 4, combination of XIE, KIM, KWAK and PARK teaches all the features with respect to claim 2 as outlined above.
XIE does not specifically teach
wherein, response to a number of the at least one priority order being more than one, the method further comprises indicating priority order of the at least one priority order for generating the DMRS resources.

wherein, response to a number of the at least one priority order being more than one, the method further comprises indicating priority order of the at least one priority order for generating the DMRS resources ([0407], a specific rule which determines a mapping order among DMRS sequence to be concatenated is defined or configured for the UE; a sequence having a long length is mapped first to a lower PRB region, or a sequence having a short length is mapped first to a lower PRB region. The aforementioned priority is configured beforehand. Here, two priority orders are mentioned and one specific rule is used for mapping of DMRS resource (i.e. PRBs) with DMRS sequence. Therefore, the priority order is more than one and at least one priority order is used for generating the DMRS resource).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of XIE, KIM, KWAK and PARK as mentioned in claim 2 and further incorporate the teaching of PARK. The motivation for doing so would have been to provide a method for generating/mapping an uplink DMRS sequence, in which orthogonality is ensured for a larger number of uplink DMRSs compared with the prior art, and thereby flexibility is ensured for UL MU-MIMO scheduling (PARK, [0005] and [0024]).

(Previously Presented) Regarding claim 8, combination of XIE, KIM, KWAK and PARK teaches all the features with respect to claim 4 as outlined above.
XIE does not specifically teach

However, PARK teaches 
wherein for a cyclic prefix-orthogonal frequency division multiplexing (CP-OFDM) waveform ([0022], Preferably, the time domain index of the symbol to which the DMRS sequence is mapped is 3 in the case of normal Cyclic Prefix (CP); Fig.7a and [0126], a downlink resource block pair, that is, a unit in which a reference signal is mapped; in a time axis (an x axis), one resource block pair has a length of 14 OFDM symbols in the case of a normal CP. Therefore, it’s a CP-OFDM waveform), the priority order is indicated to the UE via a radio resource control (RRC) signaling or is included in downlink control information (DCI) ([0407], priority is configured beforehand in a semi-static manner through upper layer signaling (e.g. RRC signaling) or switched/indicated at the L1-level (e.g. DCI)).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of XIE, KIM, KWAK and PARK as mentioned in claim 4 and further incorporate the teaching of PARK. The motivation for doing so would have been to provide a method for generating/mapping an uplink DMRS sequence, in which orthogonality is ensured for a larger number of uplink DMRSs compared with the prior art, and thereby flexibility is ensured for UL MU-MIMO scheduling (PARK, [0005] and [0024]).

(Previously Presented) Regarding claim 13, combination of XIE, KIM, KWAK and PARK teaches all the features with respect to claim 2 as outlined above.
XIE does not specifically teach
wherein, in response to the DMRS resources being for downlink, the DMRS mapping table further comprises information mapping a DMRS port to a DMRS resource in mapping order of the plurality of domain resources.
However, PARK teaches 
wherein, in response to the DMRS resources being for downlink (Fig.7 and [0125], reference signal patterns mapped to downlink resource block pairs. Therefore, the DMRS resource is for downlink), the DMRS mapping table further comprises information mapping a DMRS port to a DMRS resource in mapping order of the plurality of domain resources ([0122], A downlink RS includes one common RS (CRS); [0124], The DRS is called a UE-specific RS or demodulation RS (DMRS). Fig.7a and [0126], resource elements (REs) indicated by "0", "1", "2", and "3" mean the locations of the CRSs of antenna port indices "0", "1", "2", and "3", respectively, and REs indicated by "D" mean the location of a DRS. Therefore,  mapping is in between DMRS antenna port and DMRS resource).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of XIE, KIM, KWAK and PARK as mentioned in claim 2 and further incorporate the teaching of PARK. The motivation for doing so would have been to provide a method for generating/mapping an uplink DMRS sequence, in which orthogonality is ensured for a PARK, [0005] and [0024]).

Claims 14 and 17 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over XIE, KIM and KWAK in view of PARK and further in view of Wang et al. (Wang hereinafter referred to Wang) (US 2015/0318973 A1).

(Previously Presented) Regarding claim 14, combination of XIE, KIM, KWAK and PARK teaches all the features with respect to claim 13 as outlined above.
The combination of XIE, KIM, KWAK and PARK does not specifically teach
wherein the DMRS port is indicated via downlink control information (DCI).
However, Wang teaches (Title, Reference Signal Measurement Method, Reference Signal Sending Method, and Related Device)
wherein the DMRS port is indicated via downlink control information (DCI) ([0005], a quantity of DMRS antenna ports that is used by each UE depends on scheduling, and scheduling information is notified to each UE by using downlink control information (DCI). Therefore, the DMRS port is indicated via DCI).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of XIE, KIM, KWAK and PARK as mentioned in claim 13 and further incorporate the teaching of Wang. The motivation for doing so would have been to provide a reference signal measurement method, a reference signal sending method, a user equipment, and a base station, so as to flexibly support multiple antenna ports (Wang, [0007]).

(Previously Presented) Regarding claim 17, the combination of XIE, KIM, KWAK, PARK and Wang teaches all the features with respect to claim 14 as outlined above.
XIE does not specifically teach
wherein, in response to an additional DMRS being configured, the determined number of symbols is 1.
However, KIM teaches 
wherein, in response to an additional DMRS being configured, the determined number of symbols is 1 ([0072], It is preferable to use both the front loaded DM-RS and additional DM-RS in the case that the slot includes 14 OS. [0074], maximum L2, M2 and N2 front loaded DM-RS symbols are configured for each of mini slot, 7 OS slot and 14 OS slot. For example, L2=0, M2=1, and N2=1 are configured, Therefore, the determined number of symbols for carrying front loaded DMRS is 1, for 14 OFDM symbols (OS) slot).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of XIE, KIM, KWAK, PARK and Wang as mentioned in claim 14 and further incorporate the teaching of KIM. The motivation for doing so would have been to provide a method for transmitting efficiently a demodulation reference signal (DM-RS) for broadcast data in a next generation communication system (KIM, [0001] and [0014]).

(Previously Presented) Regarding claim 18, the combination of XIE, KIM, KWAK, PARK and Wang teaches all the features with respect to claim 14 as outlined above.
XIE does not specifically teach
wherein, in response to an additional DMRS being configured, the method further comprises repeating one of the symbols of the number of symbols carrying the corresponding front-loaded DMRS resource.
However, KIM teaches
wherein, in response to an additional DMRS being configured ([0070], eNB always transmits front loaded DM-RS and additional DM-RS; [0072], It is preferable to use both the front loaded DM-RS and additional DM-RS), the method further comprises repeating one of the symbols of the number of symbols carrying the corresponding front-loaded DMRS resource ([0008], front loaded reference signal has a repetition factor of 2 on a single symbol of an antenna port; [0083], the front loaded DM-RS symbol is repeated. Therefore, symbol carrying a front-loaded DMRS resource is repeated).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of XIE, KIM, KWAK, PARK and Wang as mentioned in claim 14 and further incorporate the teaching of KIM. The motivation for doing so would have been to provide a method for transmitting efficiently a demodulation reference signal (DM-RS) for broadcast data in a next generation communication system (KIM, [0001] and [0014]).

(Previously Presented) Regarding claim 19, the combination of XIE, KIM, KWAK, PARK and Wang teaches all the features with respect to claim 14 as outlined above.
XIE does not specifically teach
wherein the determined number of symbols for carrying the DMRS resources is predefined to be 1 or more than one.
However, KIM teaches 
wherein the determined number of symbols for carrying the DMRS resources is predefined to be 1 or more than one ([0074], maximum L2, M2 and N2 front loaded DM-RS symbols are configured for each of mini slot, 7 OS slot and 14 OS slot. For example, L2=0, M2=1, and N2=1 are configured, Therefore, the determined number of symbols for carrying front loaded DMRS is 1, for 7 OFDM symbols (OS) slot  and 14 OS slot. Due to alternative language “or” in the claim examiner addresses on limitation only)
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of XIE, KIM, KWAK, PARK and Wang as mentioned in claim 14 and further incorporate the teaching of KIM. The motivation for doing so would have been to provide a method for transmitting efficiently a demodulation reference signal (DM-RS) for broadcast data in a next generation communication system (KIM, [0001] and [0014]).

(Previously Presented) Regarding claim 20, combination of XIE, KIM, KWAK, PARK and Wang teaches all the features with respect to claim 14 as outlined above.

indicating the determined number of symbols for carrying the DMRS resources to the UE via RRC signaling or downlink control information (DCI).
However, KIM teaches 
indicating the determined number of symbols for carrying the DMRS resources to the UE via RRC signaling or downlink control information (DCI) ([0082], Among the DM-RS configuration information, port index, rank, nSCID, OCC length, the number (1 or 2) of front loaded DM-RS symbols, whether the front loaded DM-RS symbol is repeated, and …, are still indicated through normal DCI. Therefore, the determined number of symbols for carrying the DMRS resource (i.e.  the number of front loaded DM-RS symbols) is indicated to the UE via DCI. Due to alternative language “or” in the claim examiner addresses on limitation only).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of XIE, KIM, KWAK, PARK and Wang as mentioned in claim 14 and further incorporate the teaching of KIM. The motivation for doing so would have been to provide a method for transmitting efficiently a demodulation reference signal (DM-RS) for broadcast data in a next generation communication system (KIM, [0001] and [0014]).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over XIE in view of KIM and further in view of TANG et al. (TANG hereinafter referred to TANG) (US 2020/0252191 A1).

(Previously Presented) Regarding claim 21, combination of XIE, KIM and KWAK teaches all the features with respect to claim 1 as outlined above.
XIE does not specifically teach
determining a number of subcarriers for carrying the DMRS resources in a frequency domain.
However, TANG teaches (Title, Method and device for transmitting uplink demodulation reference signal)
determining a number of subcarriers for carrying the DMRS resources in a frequency domain ([0012], [0033], [0068], physical resource configuration of DMRS includes a number of subcarrier occupied by the DMRS).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of XIE, KIM and KWAK as mentioned in claim 1 and further incorporate the teaching of TANG. The motivation for doing so would have been to provide a method and a device for transmitting uplink demodulation reference signal, which can enable a terminal device to simultaneously support multiple DMRS sequence types, and support resource multiplexing between terminal devices using different uplink waveforms as well as between terminal devices using the same uplink waveform, thereby improving resource utilization (TANG, [0004] and [0006]).




Allowable Subject Matter
Claims 5 – 7, 10 – 12, 16 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. 
GE et al. (Pub. No. US 2019/0349023 A1) – “DMRS TRANSMISSION METHOD AND COMMUNICATIONS DEVICE” discloses a Demodulation Reference Signal (DMRS) transmission method and a communications device. The method includes: determining, by a communications device, a current mode of a resource scheduling unit, where the current mode is a frequency hopping mode or an aggregation mode, and performing, by the communications device, DMRS mapping or demapping by using a DMRS pattern corresponding to the current mode, where a location of a symbol occupied by a DMRS in the DMRS pattern corresponding to the current mode is different from a location of a symbol occupied by a DMRS in a preset DMRS pattern.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWNAK ISLAM whose telephone number is (571)272-
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROWNAK ISLAM/Primary Examiner, Art Unit 2474